Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant is correct regarding the certified priority documents filed on November 24, 2020, which are now acknowledged.

	The objection to FIG. 14 is no longer objected to due to the updated drawings submitted.

	Regarding the rejections under U.S.C. 112(b), the applicant’s arguments and amendments have been fully considered and are persuasive. The claims are no longer rejected under U.S.C. 112(b).
	Regarding the rejection of claim 1 under U.S.C. 103, the applicant’s arguments and amendments have been fully considered but are not persuasive. The combination of Beller and Ishioka teach a resurgence condition that includes at least match level.
Beller teaches at least one of a condition that a travel safety level of the first target trajectory is greater than or equal to a predetermined safety level, or a condition that a match level between the first target trajectory and the second target trajectory is greater than or equal to a predetermined match level ([0013] "In some examples, the vehicle computing system may determine that the object is blocking the path based on a determination that the vehicle traveling along the vehicle trajectory would pass the object at less than a threshold distance (e.g., a minimum safe distance)." [0135] "Based on a determination that the lateral distance is below the threshold distance (“No” at operation 606), the process, at operation 616, may include determining whether the threshold area of an adjacent lane is occupied. In some examples, the threshold area may include at least a width of the vehicle that will be in the adjacent lane and/or a safety buffer (e.g., 4 inches, 8 inches, 16 inches, etc.) from the other objects. In some examples, the threshold area may be associated with an area necessary to transition at least partially into the adjacent lane without encroaching within a threshold distance (e.g., minimum safe distance) in front of, behind, or laterally from another object 108." [0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106." [0124] "FIG. 6 depicts an example process 600 for depicts an example process for controlling a vehicle around a blocking object…" Examiner notes that Beller discloses generating as part of a process for controlling a vehicle around a blocking object (i.e. during the execution of the travel assist control) through an area with a safety buffer between it and the object (i.e. a trajectory with a match level greater than or equal to a predetermined match level).) (Examiner notes that Ishioka discloses the resurgence condition as explained below).
Ishioka teaches judge whether or not a resurgence condition is satisfied during the execution of the travel assist control based on the first target trajectory that is generated (Examiner notes that Ishioka discloses an action plan generator reacting to the passing of a vehicle, which requires the judging of whether or not a vehicle has been passed (i.e. judging whether or not a resurgence condition is satisfied during the execution of travel assist control): [column 13, lines 51-54] “…when the own vehicle M passes the preceding vehicle, the action plan generator 123 changes the lane of the own vehicle M to the original lane by generating a target trajectory…” Examiner notes that Ishioka discloses this judgement is based on a first target trajectory: [Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side.”);
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system and the safety buffer as disclosed by Beller by adding the vehicle control and the resuming of a path after passing an obstacle as disclosed by Ishioka in order to give the vehicle control system the ability to navigate around objects and avoid collision.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable
over Beller in view of Ishioka US 11299152 B2 (hereinafter Ishioka).

With regard to claim 1, Beller discloses a vehicle control system that controls a vehicle in which an automated driving is performed ([0021] "The techniques discussed herein may include improvements to the technical field of autonomous and/or semi-autonomous vehicle control planning."), the vehicle control system comprising:
	a control device including a processor and a storage device that stores a program executable by the processor, wherein when the program is executed by the processor ([105] "In some examples, the drive module controller may include one or more processors and memory communicatively coupled with the one or more processors. The memory may store one or more systems to perform various functionalities of the drive system(s) 414."), the processor is configured to:
	generate a first target trajectory that is a target trajectory for the automated driving ([0023] “Blocking object(s) 106 may include those that impede forward progress of the vehicle 104 along a pre-defined route and/or determine trajectory (e.g., speed and/or direction of travel) associated with travel from a location to a destination.” Examiner notes that Beller discloses a pre-defined route (i.e. a generated route).);
	during the execution of the vehicle travel control, judge whether or not a vehicle travel based on the first target trajectory conflicts with a safety restrict condition ([0148] "...determine a predicted object trajectory associated with the object; determine that the predicted object trajectory indicates a continued blocking of the first vehicle trajectory…");
	if it is judged that the vehicle travel based on the first target trajectory conflicts with the restrict condition, generate a second target trajectory being a target trajectory that does not conflict with the restrict condition ([0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106.");
	execute travel assist control based on the second target trajectory instead of the execution of the vehicle travel control ([0077] "At operation 314, the process may include controlling the vehicle according to a modified vehicle trajectory 316..." [0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106."  Examiner notes that Beller discloses circumnavigating an object (i.e. travel assist control).);
[…] at least one of a condition that a travel safety level of the first target trajectory is greater than or equal to a predetermined safety level, or a condition that a match level between the first target trajectory and the second target trajectory is greater than or equal to a predetermined match level; ([0013] "In some examples, the vehicle computing system may determine that the object is blocking the path based on a determination that the vehicle traveling along the vehicle trajectory would pass the object at less than a threshold distance (e.g., a minimum safe distance)." [0135] "Based on a determination that the lateral distance is below the threshold distance (“No” at operation 606), the process, at operation 616, may include determining whether the threshold area of an adjacent lane is occupied. In some examples, the threshold area may include at least a width of the vehicle that will be in the adjacent lane and/or a safety buffer (e.g., 4 inches, 8 inches, 16 inches, etc.) from the other objects. In some examples, the threshold area may be associated with an area necessary to transition at least partially into the adjacent lane without encroaching within a threshold distance (e.g., minimum safe distance) in front of, behind, or laterally from another object 108." [0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106." [0124] "FIG. 6 depicts an example process 600 for depicts an example process for controlling a vehicle around a blocking object…" Examiner notes that Beller discloses generating as part of a process for controlling a vehicle around a blocking object (i.e. during the execution of the travel assist control) through an area with a safety buffer between it and the object (i.e. a trajectory with a match level greater than or equal to a predetermined match level).) (Examiner notes that Ishioka discloses the resurgence condition as explained below)
Beller does not explicitly disclose the following elements. However, Ishioka does disclose execute vehicle travel control based on the first target trajectory ([Column 8, lines 48-51] “The automatic driving refers to control of at least one of steering and an accelerated or decelerated speed of the own vehicle M by the automatic driving controller 100.”)
 judge whether or not a resurgence condition is satisfied during the execution of the travel assist control based on the first target trajectory that is generated (Examiner notes that Ishioka discloses an action plan generator reacting to the passing of a vehicle, which requires the judging of whether or not a vehicle has been passed (i.e. judging whether or not a resurgence condition is satisfied during the execution of travel assist control): [column 13, lines 51-54] “…when the own vehicle M passes the preceding vehicle, the action plan generator 123 changes the lane of the own vehicle M to the original lane by generating a target trajectory…” Examiner notes that Ishioka discloses this judgement is based on a first target trajectory: [Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side.”);
and if it is judged that the resurgence condition is satisfied, return to the execution of the vehicle travel control from the execution of the travel assist control. ([Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” Examiner notes that Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. return to vehicle travel control when a resurgence condition is satisfied.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system and the safety buffer as disclosed by Beller by adding the vehicle control and the resuming of a path after passing an obstacle as disclosed by Ishioka in order to give the vehicle control system the ability to navigate around objects and avoid collision.

With regard to claim 2, modified Beller discloses the vehicle control system according to claim 1, wherein when the program is executed by the processor, the processor is further configured to:
Beller additionally discloses judge whether or not execution information of the travel assist control is present ([0013] "In some examples, the vehicle computing system may determine that the object is blocking the path based on a determination that the vehicle traveling along the vehicle trajectory would pass the object at less than a threshold distance (e.g., a minimum safe distance).");
and if it is judged that the execution information is present, generate as the first target trajectory a target trajectory having a travel safety level higher than the first target trajectory that is generated when it is judged that the execution information is absent. ([0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106." Examiner notes that Beller discloses generating a second path (i.e. a trajectory) when a blocking object is present (i.e. execution information) and further discloses limiting that path so that it is safer than the original path: [0013] "In some examples, the vehicle computing system may determine that the object is blocking the path based on a determination that the vehicle traveling along the vehicle trajectory would pass the object at less than a threshold distance (e.g., a minimum safe distance)." [0135] "Based on a determination that the lateral distance is below the threshold distance (“No” at operation 606), the process, at operation 616, may include determining whether the threshold area of an adjacent lane is occupied. In some examples, the threshold area may include at least a width of the vehicle that will be in the adjacent lane and/or a safety buffer (e.g., 4 inches, 8 inches, 16 inches, etc.) from the other objects. In some examples, the threshold area may be associated with an area necessary to transition at least partially into the adjacent lane without encroaching within a threshold distance (e.g., minimum safe distance) in front of, behind, or laterally from another object 108." Examiner notes that Beller discloses determining that a first generated path comes within a minimum safe distance of an object (i.e. a trajectory with a low travel safety level) and generating a second path that circumnavigates the object through an area with a safety buffer between it and the object (i.e. a second trajectory with a higher travel safety level than the first trajectory).)

With regard to claim 5, ----modified Beller discloses the vehicle control system according to claim 1, wherein when the program is executed by the processor, the processor is further configured to:
Modified Beller does not explicitly disclose the following limitations. However, Ishioka does disclose for a preset period after it is judged that the resurgence condition is satisfied, generate as the first target trajectory a target trajectory ([Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” Examiner notes that Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. return to vehicle travel control when a resurgence condition is satisfied.) having a higher travel safety level than the first target trajectory that is generated outside the preset period. ([Column 9, lines 49-52] “For example, the action plan generator 123 generates a plurality of candidates for the target trajectory and selects an optimum target trajectory at that time based on the perspective of safety and efficiency.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by modified Beller by adding the generating of a target trajectory with optimal safety as disclosed by Ishioka in order to optimize safety.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable
over Beller in view of Ishioka and Shalev-Shwartz et al. US 20190291727 A1 (hereinafter Shalev-Shwartz).

	With regard to claim 3, modified Beller discloses the vehicle control system according to claim 1, wherein when the program is executed by the processor, the processor is further configured to:
	Modified Beller does not explicitly disclose the following elements. However, Shalev-Shwartz does disclose tighten the restrict condition for a preset period after it is judged that the resurgence condition is satisfied. ([0308] "For example, where a predefined navigational constraint includes a buffer zone associated with a detected pedestrian, object, vehicle, etc., and at least a portion of the buffer zone extends a distance from the detected pedestrian/object/vehicle, an augmented navigational constraint... may include a different or modified buffer zone. For example, the different or modified buffer zone may have a distance relative to the pedestrian/object/vehicle that is greater than the original or unmodified buffer zone relative to the detected pedestrian/object/vehicle. As a result, in view of the augmented constraint, the host vehicle may be forced to navigate further from the detected pedestrian/object/vehicle, where an appropriate constraint augmentation factor is detected in the environment of the host vehicle or relative to the host vehicle." [0313-0314] "Machine learning algorithmic frameworks may also be used for the planning part, especially reinforcement learning (RL) frameworks, such as those described above." "RL may be performed in a sequence of consecutive rounds. At round t, the planner (a.k.a. the agent or driving policy module 803) may observe a state, st∈S, which represents the agent as well as the environment. It then should decide on an action at∈A. After performing the action, the agent the agent receives an immediate reward… and is moved to a new state…" Examiner notes that Shalev-Shwartz discloses increasing a buffer zone (i.e. tightening a restrict condition) in a sequence of consecutive rounds (i.e. for a preset period) after a planner has observed a state (i.e. after a condition has been satisfied). Furthermore, Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. when a resurgence condition is met): [Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” As discussed further below, it would have been obvious to increase a buffer zone after a resurgence condition (as disclosed by Ishioka) is met.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Beller by adding the increasing of a buffer zone as disclosed by Shalev-Shwartz in order to encourage the autonomous vehicle system to optimize the safety margin of a chosen action. Shalev-Shwartz states the importance of optimized planning: [0313] "Two of the most fundamental elements of autonomous driving systems are sensing and planning… planning deals with deciding on what actions to take so as to optimize future objectives." Furthermore, it would have been obvious to perform this function after an object has been passed allowing for resumed travel along the original path (i.e. resurgence condition is met) as disclosed by Ishioka in order to increase safety while performing such a maneuver.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Ishioka and Chen et al. US 20200331476 A1 (hereinafter Chen).

With regard to claim 4, modified ----Beller discloses the vehicle control system according to claim 1, wherein when the program is executed by the processor, the processor is further configured to:
Ishioka additionally discloses continuously generate the second target trajectory for a preset period after it is judged that the resurgence condition is satisfied. ([Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” Examiner notes that Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. return to vehicle travel control when a resurgence condition is satisfied.) Furthermore, Chen discloses continuously generating a trajectory continuously: [0031] "In some instance, the sampling and/or the determination of the best trajectory can be determined continuously in each computing cycle.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by ----Beller by adding the resuming of an original path after passing an obstacle as disclosed by Ishika in order to allow the system to navigate around obstacles. Furthermore, it would have been obvious to modify the system as disclosed by Beller by adding the continuous determination of a trajectory as disclosed by Chen in order to continuously find the best trajectory for the vehicle.


Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable
over Beller in view of Ishioka and Darayan et al. US 20200201324 A1 (hereinafter Darayan).

With regard to claim 6, modified Beller discloses the vehicle control system according to claim 1,
Beller additionally discloses wherein the first control device includes a first processor and a first memory device that stores a first program executable by the first processor, ([105] "In some examples, the drive module controller may include one or more processors and memory communicatively coupled with the one or more processors. The memory may store one or more systems to perform various functionalities of the drive system(s) 414."),
wherein when the first program is executed by the first processor, the first processor is configured to:
	generate a first target trajectory ([0025] "In various examples, the perception component 112 may be configured to determine that the blocking object(s) 106 are blocking a vehicle path 116 (path 116)…" Examiner notes that this must require a path to have been generated to determine the path is blocked by object 106.);
if it is judged that the vehicle travel based on the first target trajectory conflicts with the restrict condition, generate the second target trajectory ([0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106.");
	execute the travel assist control by using the second target trajectory ([0077] "At operation 314, the process may include controlling the vehicle according to a modified vehicle trajectory 316..." [0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106."  Examiner notes that Beller discloses circumnavigating an object (i.e. travel assist control).);
Beller does not explicitly disclose the following elements: 
wherein the control device includes a first control device and a second control device capable of communication with each other,
and wherein the second control device includes a second processor and a second memory device that stores a second program executable by the second processor,
and transmit the first target trajectory to the second control device,
wherein when the second program is executed by the second processor, the second processor is configured to:
execute the vehicle travel control by using the first target trajectory that is received by the second control device;
judge whether or not the resurgence condition is satisfied during the execution of the travel assist control based on the first target trajectory that is received by the second control device;
and if it is judged that the resurgence condition is satisfied, return to the execution of the vehicle travel control from the execution of the travel assist control. 
However, Ishioka does disclose judge whether or not the resurgence condition is satisfied during the execution of the travel assist control based on the first target trajectory that is received […](Examiner notes that Ishioka discloses an action plan generator reacting to the passing of a vehicle, which requires the judging of whether or not a vehicle has been passed (i.e. judging whether or not a resurgence condition is satisfied during the execution of the travel assist control): [column 13, lines 51-54] “…when the own vehicle M passes the preceding vehicle, the action plan generator 123 changes the lane of the own vehicle M to the original lane by generating a target trajectory…” Examiner notes that Ishioka discloses this judgement is based on a first target trajectory: [Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side.”);
and if it is judged that the resurgence condition is satisfied, return to the execution of the vehicle travel control from the execution of the travel assist control. ([Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” Examiner notes that Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. return to vehicle travel control when a resurgence condition is satisfied.)
Additionally, Darayan discloses [0035] "As the secondary computing device 112 operates in the active state, the secondary computing device 112 can receive the trajectory. In some instances, the main computing device 104 can transmit the trajectory to the active computing device." and therefore discloses a first target trajectory that is received by the second control device.
Darayan also discloses wherein the control device includes a first control device and a second control device capable of communication with each other, ([0035] "As the secondary computing device 112 operates in the active state, the secondary computing device 112 can receive the trajectory. In some instances, the main computing device 104 can transmit the trajectory to the active computing device.")
and wherein the second control device includes a second processor and a second memory device that stores a second program executable by the second processor, (Fig. 1, Secondary Computing Device 112; Processor(s) 120; Memory 124)
	and transmit the first target trajectory to the second control device, ([0035] "As the secondary computing device 112 operates in the active state, the secondary computing device 112 can receive the trajectory. In some instances, the main computing device 104 can transmit the trajectory to the active computing device.")
	wherein when the second program is executed by the second processor, the second processor is configured to:
	execute the vehicle travel control by using the first target trajectory that is received by the second control device; ([0068] "At operation 312, the first computing device 306 and the second computing device 308 can receive the first trajectory data 314 (also referred to as a first trajectory 314). The first trajectory 314 can include a go trajectory, a no-go trajectory, and/or an e-stop trajectory as described above." [0026] A no-go trajectory can include any trajectory to safely stop the vehicle 102 in an environment such as, for purposes of illustration only... reducing a velocity of the vehicle 102 while avoiding obstacles…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Beller by adding the second control device as disclosed by Darayan in order to distribute computation among more than one device: [0015] "While operating, the first computing device can determine adjustments to control data to correct the vehicle's position to achieve the received trajectory. The second computing device, while operating in a standby mode, can determine a similar difference between the vehicle's position and the received trajectory." This technique may also be used to compensate for a failure of one of the devices: [Abstract] "Further, the primary computing device can send the internal data to the secondary computing device configured to control the vehicle in the event of a failure of the primary computing device." Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle control system as disclosed by Beller by adding the vehicle control and the resuming of a path after passing an obstacle as disclosed by Ishioka in order to give the vehicle control system the ability to navigate around objects.

With regard to claim 7, modified Beller discloses the vehicle control system according to claim 6, wherein when the first program is executed by the first processor, the first processor is further configured to:
Beller additionally discloses judge whether or not execution information of the travel assist control is present ([0013] "In some examples, the vehicle computing system may determine that the object is blocking the path based on a determination that the vehicle traveling along the vehicle trajectory would pass the object at less than a threshold distance (e.g., a minimum safe distance).");
and if it is judged that the execution information is present, generate as the first target trajectory a target trajectory having a travel safety level higher than the first target trajectory that is generated when it is judged that the execution information is absent. ([0034] "In various examples, the action may include modifying a vehicle trajectory to cause the vehicle 104 to travel a second path (e.g., different path)... The second path may include a vehicle path 116 that circumnavigates the blocking object(s) 106." Examiner notes that Beller discloses generating a second path (i.e. a trajectory) when a blocking object is present (i.e. execution information) and further discloses limiting that path so that it is safer than the original path: [0013] "In some examples, the vehicle computing system may determine that the object is blocking the path based on a determination that the vehicle traveling along the vehicle trajectory would pass the object at less than a threshold distance (e.g., a minimum safe distance)." [0135] "Based on a determination that the lateral distance is below the threshold distance (“No” at operation 606), the process, at operation 616, may include determining whether the threshold area of an adjacent lane is occupied. In some examples, the threshold area may include at least a width of the vehicle that will be in the adjacent lane and/or a safety buffer (e.g., 4 inches, 8 inches, 16 inches, etc.) from the other objects. In some examples, the threshold area may be associated with an area necessary to transition at least partially into the adjacent lane without encroaching within a threshold distance (e.g., minimum safe distance) in front of, behind, or laterally from another object 108." Examiner notes that Beller discloses determining that a first generated path comes within a minimum safe distance of an object (i.e. a trajectory with a low travel safety level) and generating a second path that circumnavigates the object through an area with a safety buffer between it and the object (i.e. a second trajectory with a higher travel safety level than the first trajectory).)
Modified Beller does not explicitly disclose the following elements. However, Darayan does disclose wherein when the second program is executed by the second processor, the second processor is further configured to:
if it is judged that the vehicle travel based on the first target trajectory conflicts with the restrict condition, transmit execution information of the travel assist control to the first control device, ([0009] "The sensor data can include data associated with, for example, road surfaces, road markers, sidewalks, signage, and/or objects (e.g., pedestrians, vehicles, bicyclists, etc.). Based on the sensor data, the vehicle can determine a trajectory using, for example, a main computing device to navigate and/or follow through the environment." [0068] "At operation 312, the first computing device 306 and the second computing device 308 can receive the first trajectory data 314 (also referred to as a first trajectory 314). The first trajectory 314 can include a go trajectory, a no-go trajectory, and/or an e-stop trajectory as described above." [0026] A no-go trajectory can include any trajectory to safely stop the vehicle 102 in an environment such as, for purposes of illustration only... reducing a velocity of the vehicle 102 while avoiding obstacles…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Beller by adding the transmitting of information to a first control device as disclosed by Darayan in order to distribute computation among more than one device: [0015] "While operating, the first computing device can determine adjustments to control data to correct the vehicle's position to achieve the received trajectory. The second computing device, while operating in a standby mode, can determine a similar difference between the vehicle's position and the received trajectory." This technique may also be used to compensate for a failure of one of the devices: [Abstract] "Further, the primary computing device can send the internal data to the secondary computing device configured to control the vehicle in the event of a failure of the primary computing device."

With regard to claim 10, modified ----Beller discloses the vehicle control system according to claim 6, wherein when the program is executed by the processor, the processor is further configured to:
Modified Beller does not explicitly disclose the following limitations. However, Ishioka does disclose Ishioka additionally discloses for a preset period after it is judged that the resurgence condition is satisfied, generate as the first target trajectory a target trajectory ([Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” Examiner notes that Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. return to vehicle travel control when a resurgence condition is satisfied.) having a higher travel safety level than the first target trajectory that is generated outside the preset period. ([Column 9, lines 49-52] “For example, the action plan generator 123 generates a plurality of candidates for the target trajectory and selects an optimum target trajectory at that time based on the perspective of safety and efficiency.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by modified Beller by adding the generating of a target trajectory with optimal safety as disclosed by Ishioka in order to optimize safety.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beller in view of Ishioka, Darayan and Shalev-Shwartz.

With regard to claim 8, modified Beller discloses the vehicle control system according to claim 6, wherein when the second program is executed by the second processor, the second processor is further configured to:
Modified Beller does not explicitly disclose the following elements. However, Shalev-Shwartz does disclose tighten the restrict condition for a preset period after it is judged that the resurgence condition is satisfied. ([0308] "For example, where a predefined navigational constraint includes a buffer zone associated with a detected pedestrian, object, vehicle, etc., and at least a portion of the buffer zone extends a distance from the detected pedestrian/object/vehicle, an augmented navigational constraint... may include a different or modified buffer zone. For example, the different or modified buffer zone may have a distance relative to the pedestrian/object/vehicle that is greater than the original or unmodified buffer zone relative to the detected pedestrian/object/vehicle. As a result, in view of the augmented constraint, the host vehicle may be forced to navigate further from the detected pedestrian/object/vehicle, where an appropriate constraint augmentation factor is detected in the environment of the host vehicle or relative to the host vehicle." [0313-0314] "Machine learning algorithmic frameworks may also be used for the planning part, especially reinforcement learning (RL) frameworks, such as those described above." "RL may be performed in a sequence of consecutive rounds. At round t, the planner (a.k.a. the agent or driving policy module 803) may observe a state, st∈S, which represents the agent as well as the environment. It then should decide on an action at∈A. After performing the action, the agent the agent receives an immediate reward… and is moved to a new state…" Examiner notes that Shalev-Shwartz discloses increasing a buffer zone (i.e. tightening a restrict condition) in a sequence of consecutive rounds (i.e. for a preset period) after a planner has observed a state (i.e. after a condition has been satisfied). Furthermore, Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. when a resurgence condition is met): [Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” As discussed further below, it would have been obvious to increase a buffer zone after a resurgence condition (as disclosed by Ishioka) is met.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by Beller by adding the increasing of a buffer zone as disclosed by Shalev-Shwartz in order to encourage the autonomous vehicle system to optimize the safety margin of a chosen action. Shalev-Shwartz states the importance of optimized planning: [0313] "Two of the most fundamental elements of autonomous driving systems are sensing and planning… planning deals with deciding on what actions to take so as to optimize future objectives." Furthermore, it would have been obvious to perform this function after an object has been passed allowing for resumed travel along the original path (i.e. resurgence condition is met) as disclosed by Ishioka in order to increase safety while performing such a maneuver.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable
over Beller in view of Ishioka, Darayan and Chen.

With regard to claim 9, modified Beller discloses the vehicle control system according to claim 6, wherein when the second program is executed by the second processor, the second processor is further configured to:
Ishioka additionally discloses continuously generate the second target trajectory for a  preset period after it is judged that the resurgence condition is satisfied. ([Column 14, lines 43-52] “…the action plan generator 123 generates a target trajectory for evacuating the own vehicle M to an adjacent lane temporarily by generating a target trajectory reaching the adjacent lane on the instructed side. Then, when the own vehicle M has passed the obstacle in the adjacent lane of the evacuation destination, the action plan generator 123 returns the own vehicle M to the original lane by generating a target trajectory reaching from the adjacent lane to the lane before the lane change.” Examiner notes that Ishioka discloses temporarily evacuating a lane and returning to that lane when an obstacle has been passed (i.e. return to vehicle travel control when a resurgence condition is satisfied.) Furthermore, Chen discloses continuously generating a trajectory continuously: [0031] "In some instance, the sampling and/or the determination of the best trajectory can be determined continuously in each computing cycle.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the system as disclosed by ----Beller by adding the resuming of an original path after passing an obstacle as disclosed by Ishika in order to allow the system to navigate around obstacles. Furthermore, it would have been obvious to modify the system as disclosed by Beller by adding the continuous determination of a trajectory as disclosed by Chen in order to continuously find the best trajectory for the vehicle.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664